—Order, Family Court, New York County (Leah Marks, J.), entered on or about September 16, 1996, which, after a hearing, extended placement of the subject child in foster care for one year, unanimously affirmed, without costs. The extension of placement was warranted by appellant’s undisputed refusal to accept a referral for counseling concerning the behavior that resulted in the underlying finding of abuse (see, Matter of Tanya M., 207 AD2d 656; Matter of Chauncey W., 185 AD2d 675). Concur—Murphy, P. J., Milonas, Rosenberger, Wallach and Andrias, JJ.